Title: To Thomas Jefferson from William Bache, 11 March 1801
From: Bache, William
To: Jefferson, Thomas



Dear Sir.
Franklin March 11th. 1801.

I thank you much for yours of the 12th. Feby. and the inclosed pamphlet. No one can doubt the justice of a general maritime law, calculated to support neutral trade; but has not the author of common sense been rather fanciful in his detail. In the proposition of a law, which must necessarily be forced down the throat of the greatest maritime power extant, might not trivial aberrations from principle be over looked, to further its acceptance by the major part of commercial nations; does not the author, when he considers the neutral flag, as equal protection with neutral convoy, risk the opposition of the petty despots of the sea, who are never willing to give up the shadow of a power for the substance of a good. If however this right of visitation is admitted will not every objection be done away. It would be too large a stride towards truth to interdict naval armaments altogether, or the practice of medling with the floating property of friend or foe should be irrevocably condemned—

It is well that the American Conclave, not followg the favourite precedents of that of the Hats, have finally bethought themselves of the will of the people. But some comfort may still accrue to the sticklers for precedency, as it has not altogether been waved for the Cardinals once made choice of a Ganganelli. The People rejoice in the instalment of theirs; how far he should be joyful the cares of the first week will have already told him.—
If the fame of our new born has not yet reached your ears I now announce the birth of the young Benjamin Franklin Bache. May his name remind him of the patriotism of his predecessors, & may that remembrance stimulate him to an imitation of their virtues. For him and his sister I must endeavour to open better prospects. To you I refer. If there is any thing in your disposal, worthy my acceptance, and in which I can do justice by acquitting myself towards the people, I will thank you for it. If not you will still possess the affectionate regards of your sincere friend

William Bache

